Citation Nr: 0323594	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of 
cervical and thoracic spine injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from July 1942 to 
July 1945.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, issued in June 2002, which denied entitlement to 
service connection for a neck condition and for a back 
condition inter alia.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution. 

The veteran testified before the undersigned member of the 
Board in April 2003.  At that hearing the veteran submitted a 
claim for clear and unmistakable error in an August 1, 1951 
rating decision.  This is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's cervical and thoracic spine disorders arose 
during active service.  


CONCLUSION OF LAW

Cervical and thoracic spine osteoarthritis with radiculopathy 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service documents reflect that the veteran participated in 
battles and campaigns including Naples-Foggia and Rome-Arno.  
His decorations include the Combat Infantryman's Badge, the 
Purple Heart, and the Silver Star.  

The veteran's service medical records (SMRs) mention a minor 
head wound due to shrapnel.  His left palm was injured on May 
11, 1944, while evading a shell burst near Lorenzo, Italy.  A 
June 8, 1944 treatment report notes a backache for one day.  
He suffered a mild scalp wound behind the right ear due to 
shrapnel on September 28, 1944, at Castel Del Rio, Italy.  
His SMRs do not mention a spine injury.  

A May 1951 VA examination report reflects occasional pain 
behind the right ear, headaches, and dizzy spells.  There was 
a well-healed scar at that location.  Grip and grasping 
strength were normal.  

In October 2001, the veteran requested service connection for 
the neck, shoulder, upper back, and right elbow.  

A December 2001 VA outpatient treatment report mentions 
cervical radiculopathy symptoms.  

In March 2002, the RO sent a letter to the veteran notifying 
him of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  

The veteran underwent a VA orthopedic compensation and 
pension examination in March 2002.  He reported right knee, 
right hip, left knee, and lumbar spine problems, but the 
examination report does not address the cervical or thoracic 
spine.  

In a rating decision issued in June 2002, the RO denied 
service connection for the neck, back, and other joints on 
the basis of no medical evidence of a connection to active 
service.  

In an August 2002 notice of disagreement (NOD), the veteran 
alleged that his neck and back problems stemmed from a 
shrapnel wound to the right side of the head and neck area.  
He did not mention any other previously claimed disorder.  

Along with his NOD, the veteran submitted an August 2002 
report from neurologist Cristian Enescu, M.D., who reported 
cervical spine stenosis.  The doctor included a May 2002 MRI 
report noting spondylosis and central disc herniation at C4-5 
and at C6-7 with moderate stenosis at C4-5, mild spinal 
stenosis at C6-7, and posterior hypertrophic spurring at C7-
T1.  

In April 2003, the veteran testified before the undersigned 
member of the Board that he first noticed neck and back pain 
immediately after a shell fragment wound injury of the head 
in 1944.  He testified that he received VA treatment for this 
about a year and a half after discharge from active service.  
He testified that the pain had been sharper in earlier years 
but had gradually changed to a dull pain sensation.  He 
recalled that many years ago he wore a neck collar to limit 
head movement  

At the hearing, the veteran submitted a February 1991 
treatment report from John De Jong, M.D., which notes 
cervical arthritis with radiculopathy.  The veteran had 
sought treatment at that time because of a flare-up of neck 
pain.  

In April 2003, the veteran submitted a copy of a citation to 
accompany the Silver Star for combat and a citation to 
accompany a unit Battle Honors award.  He also submitted an 
April 2003 medical opinion from Ramesh Kumar, M.D., who 
opined that cervical radiculopathy, cervical spine stenosis 
and osteoarthritis most likely developed as a result of WW II 
injuries.  



II.  VCAA

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In a March 2002 letter to the veteran, the RO 
notified the veteran of the assistance available to him and 
of the evidence necessary to prevail on his claims.  The RO 
has associated with the claims file pertinent service 
records, VA medical records, and private medical records 
identified by the veteran.  The veteran testified concerning 
some early VA treatment for neck pain, the records of which 
have not been located; however, because the decision below is 
favorable, no unfair prejudice will result in adjudication.  
A remand would thus serve only to further delay resolution of 
the claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
there is no evidence that a chronic disease such as arthritis 
arose within a year of separation from active service.  Thus, 
the presumption for service connection, as set forth in 
§§ 3.307 and 3.309 above, is not available.  

The veteran has supplied lay evidence of in-service neck and 
upper back trauma with continuity of symptomatology since 
active service.  He has submitted a current medical diagnosis 
of osteoarthritis of the cervical spine with cervical spine 
stenosis, radiculopathy, and posterior hypertrophic spurring 
at C7-T1.  The case lacks documentation of a spinal injury 
during active service; however, the veteran is clearly a 
combat veteran who has alleged that he injured his neck and 
back in combat.  

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps of the above-mentioned 
analysis, the Board notes that because the veteran is a 
combat veteran, his assertions are sufficient to establish 
that he sustained a neck and/or back injury during combat, 
even though no official record of such treatment exists.  
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  
The Board further finds that there is satisfactory lay 
evidence of service incurrence of a neck and/or back injury 
and that the evidence for this fact is consistent with the 
circumstances, conditions, or hardships of such service.  
Concerning the third step, however, it would appear that the 
veteran would prevail as to the ultimate issue, service 
connection for residuals of a cervical and lumbar spine 
injury, in the absence of clear and convincing evidence to 
the contrary.  However, in Caluza v. Brown, 7 Vet. App. 498 
(1995), the Court determined that the use of the phrase 
"service connection" as used in § 1154(b) refers to proof 
of service incurrence or aggravation, rather than to the 
legal standard for entitlement to payment for disability.  
Thus, the Board must still determine whether the evidence 
favoring service connection is at least in equipoise.  

Dr. Kumar attributes cervical radiculopathy, cervical spine 
stenosis, and osteoarthritis to the veteran's WW II injuries.  
No medical evidence to the contrary has been submitted and 
Dr. Kumar's opinion appears to be based on correct facts.  
Thus, the favorable evidence is more than in equipoise.  
After consideration of all of the evidence of record, 
including the veteran's testimony, the Board grants service 
connection for residuals of cervical and thoracic spine 
injury.  

ORDER

Entitlement to service connection for residuals of cervical 
and thoracic spine injury is granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

